Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 1 of 7 PageID #: 148




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ANTHONY SHOCKLEY,                                     )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:21-cv-00105-JPH-DLP
                                                       )
 WARDEN, Wabash Valley Correctional Facility,          )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Anthony Shockley petitions for a writ of habeas corpus challenging

 a prison disciplinary sanction imposed in disciplinary case number WVE 19-10-0046. 1 For the

 reasons explained in this Order, Mr. Shockley's habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.




 1
  Mr. Shockley filed his petition for a writ of habeas corpus in the Northern District of Indiana on
 January 30, 2020, where it received case number 3:20-98-JD-MGG. Dkt. 1. The respondent filed
 his return in the Northern District on July 13, 2020. Dkt. 12. Mr. Shockley filed his reply in the
 same district on July 14, 2020. Dkt. 17. The Northern District transferred the case to this Court on
 February 19, 2021. Dkt. 18. The case was opened in this District on February 23, 2021. Dkt. 19.
Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 2 of 7 PageID #: 149




 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).

        B.      The Disciplinary Proceeding

        On October 7, 2019, Indiana Department of Correction (IDOC) Correctional Officer

 Lieutenant S. Fischer wrote a Report of Conduct charging Mr. Shockley with battery, a violation

 of the IDOC's Adult Disciplinary Code offense B-212. The Report of Conduct states:

        On 10/07/19 at approx. 3:00 pm I, Lt. S. Fischer, was reviewing video footage of
        multiple physical altercations that occurred on 10/07/19 at approx. 6:27 am on the
        left unit of GHU. During the review, I identified Offender Shockley, Anthony
        #219688 G-211 exit his cell and proceed down the upper range toward the
        altercation. Offender Shockley can be seen engaging in the altercation by cell 201.
        He then leaves the area and begins throwing punches at various offenders by cells
        206 and 207. The offender then leaves and goes back to cell 211.

 Dkt. 12-1.

        Mr. Shockley was notified of the charge on October 11, 2019, when he received the

 Screening Report. Dkt. 12-3. He pled not guilty to the charge, requested statements from three

 offender witnesses who would state that he did not throw any punches, and requested the video

 surveillance recording of the incident. Id.

        On October 11, 2019, a signed statement from Offender Melvin Cal was obtained that

 states Mr. Shockley "was (not) a part of any physical alterc[a]tion!" Dkt. 12-8 (parenthesis in

 original). Offender Tyrell J. Beavers' statement asserted that "Offender Shockley did not engage

 in any physical violence whatsoever, he attempted to break up the fight like the rest of us."

 Dkt. 12-9. Offender Zohnpierre Perkins' statement was that "Shockley was trying to break the fight

 up, he never had nothing to do with the fight." Dkt. 12-10.

        On October 24, 2019, the requested video was viewed by Correctional Officer

 L. Wadhwan. A report of the contents was made and provided to Mr. Shockley. The report states:



                                                 2
Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 3 of 7 PageID #: 150




         06:27:02am – time on video – Offender Shockley, Anthony 219688 exits GHU Left
         Wing Cell 211 and walks toward cell 201, where there is an altercation going on.
         06:27:16am – Offender Shockley becomes involved in the altercation on the top
         range in front of cell 201
         06:27:21am – Sgt Chambers sprays the MK9 at the group of offenders involved in
         the altercation
         06:27:24am – Offender Shockley turns and runs back down the range toward his
         cell
         06:27:27am – Offender Shockley stops in front of cell 206 and takes a fighting
         (Bladed) stance
         06:27:29am – Offender Shockley takes a swing at an unknown offender
         06:27:30am – Offender Shockley takes another swing at an unknown offender
         06:27:31am – Offender Shockley kicks an unknown offender
         06:27:41am – Offender Shockley turns and heads back to his cell as Sgt Chambers
         goes toward the altercation ready to spray the MK9
         06:27:54am – Offender Shockley enters his cell

 Dkt. 12-7.

         A hearing was held on October 24, 2019. Mr. Shockley's statement was "I know for a fact

 that is not what happened." Dkt. 12-6. The disciplinary hearing officer (DHO) considered the staff

 reports, Mr. Shockley's statement, the witness statements, and the video evidence, and found

 Mr. Shockley guilty of the B-212 battery offense. Id. The DHO reported that he believed the

 conduct report to be true and accurate, and assessed sanctions that included the loss of earned

 credit time. Id.

         Mr. Shockley appealed to the Facility Head and the IDOC Final Reviewing Authority.

 Dkts. 12-11 & 12-12. Both appeals were denied. He then brought this petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254.

         C.         Analysis

         Mr. Shockley presents three grounds for relief in his petition. First, he argues that he was

 denied a legible copy of the conduct report which hampered his ability to defend the charge. Dkt. 1

 at 2. Second, he argues there was insufficient evidence to convict him of battery. Id. Third, he

 argues that he was denied an impartial decision maker at the hearing. Id. at 3.

                                                  3
Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 4 of 7 PageID #: 151




                 1. Conduct Report

         Mr. Shockley argues that he was denied a legible copy of the conduct report, and the

 failure to provide him a legible copy hampered his ability to defend the charge. Due process

 requires that an inmate be given advanced "written notice of the charges . . . in order to inform

 him of the charges and to enable him to marshal the facts and prepare a defense." Wolff, 418

 U.S. at 564. "The notice should inform the inmate of the rule allegedly violated and

 summarize the facts underlying the charge." Northern v. Hanks, 326 F.3d 909, 910 (7th Cir.

 2003) (citations and quotation marks omitted); see Whitford v. Boglino, 63 F.3d 527, 534 (7th

 Cir. 1995) ("The notice should include the number of the rule violated . . . and a summary of

 the facts underlying the charge." (citations and quotation marks omitted)).

         In support of his argument, Mr. Shockley cites to Exhibit A attached to his petition.

 Dkt. 1-1 at 1 (copy of conduct report). The respondent argues that Exhibit A is entirely legible and

 provides all of the notice required by due process. Dkt. 12 at 8-9. The respondent makes

 additional arguments about the sufficiency of the notice, but the Court does not need to address

 them. Exhibit A is legible, neatly printed in dark ink, and provides the disciplinary offense

 number and factual basis for the charge. Mr. Shockley's argument is wholly without merit

 because it lacks a factual basis.



         Habeas corpus relief on Ground One of the petition is denied.

                 2. Sufficiency of the Evidence

         Mr. Shockley argues there was insufficient evidence to support the charge of battery. He

 argues that for a battery to occur, a victim must be named and the battery documented with

 photographs. Dkt. 1 at 2. As with Ground One, Mr. Shockley's argument is without merit.



                                                  4
Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 5 of 7 PageID #: 152




        The IDOC Adult Disciplinary Process Appendix of Offenses defines the Class B offense

 of battery as: "[c]ommitting a battery upon another person." Dkt. 12-14 at 5. Elsewhere, the

 document defines battery as: "[k]knowingly or intentionally touching another person in a rude,

 insolent, or angry manner." Neither definition requires the naming of the victim, or photographs

 documenting the battery. Mr, Shockley does not cite to any authority for his argument that a victim

 must be named and photographs provided. His argument is without merit.

        In a more general review of the sufficiency of the evidence, the disciplinary conviction

 must be upheld. This is because challenges to the sufficiency of the evidence are governed by the

 “some evidence” standard. “[A] hearing officer’s decision need only rest on ‘some evidence’

 logically supporting it and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274;

 see Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . .

 is satisfied if there is any evidence in the record that could support the conclusion reached by the

 disciplinary board.”) (citation and quotation marks omitted). The “some evidence” standard is

 much more lenient than the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d

 978, 981 (7th Cir. 2002). “[T]he relevant question is whether there is any evidence in the record

 that could support the conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56.

        In his reply, Mr. Shockley argues his version of the events, which is an implicit suggestion

 that the Court weigh his version against the respondent's version. However, in assessing whether

 there is some evidence, the Court may not re-weigh the evidence nor does it assess the credibility

 of any witnesses. See Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) ("It is not our province

 to assess the comparative weight of the evidence underlying the disciplinary board's decision.");

 Hill, 472 U.S. at 455 (noting that the "some evidence" standard "does not require examination of

 the entire record, independent assessment of the credibility of witnesses, or weighing of the



                                                   5
Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 6 of 7 PageID #: 153




 evidence"). The Seventh Circuit has "characterized the 'some evidence' standard as a 'meager

 threshold.' . . . Once that threshold is crossed, we will not reverse." Jones v. Cross, 637 F.3d 841,

 849 (7th Cir. 2011) (quoting Scruggs, 485 F.3d at 941).

        Here, the conduct report provides some evidence to support the hearing officer's decision.

 Thus, the meager threshold of evidence sufficiency has been crossed. Habeas corpus relief on Mr.

 Shockley's second ground is denied.

                3. Impartial Decisionmaker

        Mr. Shockley's third argument, that he was denied the right to an impartial decisionmaker,

 does not actually challenge the impartiality or bias of the DHO. Dkt. 1 at 3. Rather, Mr. Shockley

 asserts that IDOC policy required a three-person panel, led by a chairman and two other members.

 Id.

        The respondent asserts that the Court cannot address this claim because Mr. Shockley

 failed to exhaust his administrative remedies on the claim and it is barred by the doctrine of

 procedural default. Dkt. 12 at 12-14. In his reply, Mr. Shockley merely states that he pursued all

 administrative appeals before filing his petition. Dkt. 17 at 2. A review of Mr. Shockley's Facility

 Level appeal confirms that there is no argument or reference to a three-person panel or violation

 of any IDOC policy. Dkt. 12-11.

        In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 IDOC Final Reviewing Authority may be raised in a subsequent petition for a writ of habeas

 corpus. See 28 U.S.C. § 2254(b)(1)(A); Moffat, 288 F.3d at 981; Eads v. Hanks, 280 F.3d 728, 729

 (7th Cir. 2002). Mr. Shockley's assertion that he followed all administrative appeals before filing

 his petition is not a showing of cause and prejudice sufficient to excuse the procedural default.




                                                  6
Case 2:21-cv-00105-JPH-DLP Document 21 Filed 04/09/21 Page 7 of 7 PageID #: 154




 Because Mr. Shockley's third ground for relief was not presented during the administrative appeals

 process, it is indeed procedurally defaulted and cannot be considered by the Court.

        Habeas corpus relief on Mr. Shockley's third ground is denied.

        D.       Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Shockley to the relief he seeks.

 Accordingly, Mr. Shockley's petition for a writ of habeas corpus challenging prison discipline

 imposed in disciplinary case number WVE 19-10-0046 is denied and this action is dismissed with

 prejudice. Final judgment consistent with this Order shall now issue.

 SO ORDERED.

Date: 4/9/2021




 Distribution:

 Anthony Shockley
 219688
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Benjamin Myron Lane Jones
 Indiana Attorney General
 benjamin.jones@atg.in.gov




                                                  7
